—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 22, 1991, convicting him of sexual abuse in the first degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the facts, the indictment is dismissed, and the matter is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
This case arose out of a single, continuous sexual encounter between the complainant and the defendant. The encounter, which lasted 20 to 30 minutes, occurred after the complainant had driven herself and the defendant to the defendant’s home. The jury acquitted the defendant of three counts of rape in the first degree, one count of sodomy in the first degree, and one count of sexual abuse in the first degree. Under the *693circumstances of this case, we find that the verdict of guilt of sexual abuse in the first degree and unlawful imprisonment in the second degree was against the weight of the evidence (see, CPL 470.15 [5]; 40.10 [2]; see, e.g., People v Harry, 181 AD2d 694; People v Green, 113 AD2d 713; People v Wilson, 57 AD2d 908).
In light of our determination we need not reach the defendant’s remaining contentions. Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.